Title: From John Adams to the President of Congress, 10 July 1781
From: Adams, John,Thaxter, John
To: President of Congress,McKean, Thomas



Amsterdam, 10 July 1781. RC and signature in John Thaxter’s hand PCC, No. 84, III, f. 268–269. printed : Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:556–557.
John Thaxter wrote this letter during John Adams’ absence at Paris. It contains an English translation of an article that appeared in Dutch newspapers, including the Gazette de Leyde of 10 July. The article reported that on 4 July the Duke of Brunswick-Wolfenbüttel informed the States General that he was grateful for the resolution of confidence it adopted on 2 July. He requested, however, an investigation of his conduct, which was the only means to absolve him fully from the charges made against him. The States General agreed to the investigation.
